I concur.
In view of the fact that the trial judge felt that the case of Slayden v. O'Dea, 182 Cal. 500 [189 P. 1066], was controlling in this case and that this view was shared by the district court of appeal, first district, I think it is proper to say that that case turned entirely upon the construction to be placed upon the term "wagon road," and it was held that the term "wagon road," in view of the history of the section, meant a private wagon road. The statute, however, also gives a lien for work done upon a bridge and the contract here was for the construction of a bridge which would, of course, include either a public or a private bridge. In case of a public bridge there could be no lien, but, as we have held, in such cases there could be an effective stop notice.
Rehearing denied.
All the Justices concurred.